IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45541

STATE OF IDAHO,                                )
                                               )   Filed: June 19, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
MICHAEL PATRICK CAVANAGH,                      )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, ada
       County. Hon. Nancy A. Baskin, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Lara E. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Michael Patrick Cavanagh pled guilty to felony driving under the influence. I.C. § 18-
8004 and 18-8005(9). In exchange for his guilty plea, the state agreed to recommend a unified
ten-year sentence, with a minimum period of confinement of three years, and to not pursue an
allegation that Cavanagh was a persistent violator. The district court sentenced Cavanagh to a
unified term of ten years, with a minimum period of confinement of three years, to run
concurrent with other unrelated sentences. Cavanagh filed an I.C.R 35 motion, which the district
court denied. Cavanagh appeals.



                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Cavanagh’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Cavanagh’s
Rule 35 motion is affirmed.




                                              2